Citation Nr: 1146154	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-13 174	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for residuals of a right leg crush injury.

2.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  Thereafter, the Veteran served with the Army National Guard until August 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in March 2010 when it was remanded for further development.  In addition to the issues listed above, in March 2010 the Board remanded the issue of entitlement to service connection for upper and lower respiratory disorder, claimed as asthma.  In a rating decision dated in August 2010, the RO granted entitlement to service connection for asthma.  As such, the Board notes that the issue is no longer on appeal.

In statement dated in October 2010, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen claims of entitlement to service connection for residuals of a right leg crush injury and entitlement to service connection for a skin disorder.

For claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the Board notes that a Veterans Claims Assistance Act of 2000 (VCAA) letter sent to the Veteran in March 2006 addressed the new and material evidence requirements.  The letter informed the Veteran that his claim had been previously denied in November 2004 and that it was previously finally denied because the Veteran had not submitted new and material evidence to reopen previously denied claims.

The Board notes that the Veteran's claims were denied in early November 2004 on the basis that there was no indication that the right leg crush injury and/or skin condition occurred in service or were caused by service.  Subsequently, after submission of additional evidence, the claim was readjudicated at the end of November 2004.  In this second rating decision, the RO denied the Veteran's claim on a basis of a lack of new and material evidence.  The Board notes that the receipt of new and material evidence prior to the expiration of the appeal period should be considered as having been filed with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  As such, the claim should have been considered de novo.

As the March 2006 letter did not inform the Veteran of the correct basis for the prior final denial, as indicated in the first November 2004 RO rating decision, the Board finds that the Veteran has not been provided notice compliant with the requirements of the VCAA.  A remand is required so that additional VCAA notice may be sent that specifically advises him of the reasons for the prior final denial of his service connection claim. 

Review of the claims file reveals incomplete VA treatment records regarding the Veteran dated in February 2011 indicating a skin disability as well as prescription of pain medications.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, as the record reveals that the Veteran receives or received relevant treatment at a VA facility and that only incomplete VA treatment records have been obtained and associated with the claims file, the Board finds that attempts must be made to obtain complete VA clinical records regarding the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter that includes information as to the basis for denial of his original service connection claims and the specific evidence the Veteran needs to submit to substantiate the missing elements of his claims, in accordance with Kent.

2.  Attempt to obtain complete VA medical records pertaining to the Veteran, including those that are dated in February 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



